DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicants’ submission of RCE on 01/22/2021 has been entered.  Claims 26-41 and 44-46 are pending, and under examination on the merits. 

Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed on 01/22/2021 and 03/02/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith. 

  	Claims 26-41 and 44-46 are reexamined over the Information Disclosure Statements, filed on 01/22/2021 and 03/02/2021.  The claims are patentably distinct over the references disclosed in the IDSs.  Therefore, the instant claims 26-41 and 44-46 are allowed.   

Conclusions
Claims 26-41 and 44-46 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731